Citation Nr: 0527373	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  00-24 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty in the Navy from July 1973 
to June 1981.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2000 RO decision which denied service 
connection for a respiratory disorder, hearing loss, and 
tinnitus.  In December 2000, the veteran testified at a 
hearing before the RO.  In October 2002, the Board conducted 
additional development on the veteran's claims.  In September 
2003, the Board remanded the claims to the RO to obtain 
treatment records and VA examinations.


FINDINGS OF FACT

1.  The veteran is not currently diagnosed with a respiratory 
disorder.

2.  The evidence does not establish that the veteran 
currently has a hearing loss disability.

3.  Tinnitus began many years after service, and was not 
caused by any incident of service.


CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  A hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters -- The Veterans Claims Assistance Act 
of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claims.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claims in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the veteran was provided with a VCAA notice letter in 
December 2003 that informed him of the type of information 
and evidence necessary to substantiate his claims.  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental statements 
of the case (SSOCs), he was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letter from December 2003 notified the veteran of 
his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letter explained that VA would help him get such things 
as medical records, employment records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letter from December 2003 contained a request 
that the veteran provide additional evidence in support of 
his claims.  He was asked to tell VA about any other records 
that might exist to support his claims, and was informed that 
he should send information describing such additional 
evidence or the evidence itself to the RO.  In addition, he 
was supplied with the complete text of 38 C.F.R. § 3.159 by 
way of an SSOC dated in April 2004.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the formal VCAA notice letters provided to the appellant.  
However, the VCAA requires that VA provide the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004) and Mayfield, supra.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  
The duty to assist includes obtaining records of relevant 
treatment at VA facilities, and any other relevant records 
held by any Federal department or agency identified by the 
appellant.  If VA is unable to obtain records identified by 
the appellant, VA must notify him of the identity of the 
records that were not obtained, explain the efforts taken to 
obtain the records, and describe any further action to be 
taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claims under 
the VCAA.  VA examinations have been provided which address 
the claims.  Service, VA, and private medical records have 
been associated with the claims file, and there do not appear 
to be any outstanding medical records that are relevant to 
this appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

II.  Service connection for a respiratory disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The veteran's service medical records show treatment for 
symptoms associated with influenza in September 1974, an 
upper respiratory infection in March 1975, chest pains in 
September 1977 and October 1980, and assessments of 
bronchitis and an upper respiratory infection also in October 
1980.  There is no indication of the presence of a chronic 
respiratory disorder during service, and his April 1981 
separation examination is negative for any respiratory 
abnormality.

An April 1987 chest X-ray indicates a normal chest.

A March 1997 chest X-ray indicates a normal chest.

Private medical records dated in 1999 and 2000 show symptoms 
associated with sinusitis, and an impression of sinusitis was 
indicated in March 1999 with right maxillary sinusitis being 
found on X-rays dated in February 2000.

In December 2000, the veteran testified at a hearing before 
the RO.  Regarding his claim for a respiratory disorder, he 
stated that during service he had to cut up metal structures 
with a cutting torch, and breathed in a rubber substance that 
caught fire.  He said he was treated with antibiotics for a 
cough and chest congestion.  He indicated that this problem 
went away, but currently he had shortness of breath and 
whenever he had a cold it went straight to his chest.  He 
stated that he had only gone to the hospital once since 
service for a respiratory problem (flu), and was not on any 
medication for a respiratory condition.  Currently he took a 
cough suppressant whenever he got a cold.  He said that 
respiratory problems had never interfered with his 
employment.  He also indicated that he had not experienced a 
respiratory problem prior to service.

Private X-rays dated in April 2003 show an impression of a 
possible right hilar mass just below the level of the aortic 
arch, with no acute disease noted.  Treatment records from 
May 2003 indicate the existence of a chest cold for one week 
with sinus drainage and cough.  An impression of acute 
bronchitis and possible sinusitis was indicated, with no 
pneumonia being shown on X-rays.  

In January 2004, the veteran was given a VA respiratory 
diseases examination.  It was indicated that the claims file 
had been reviewed.  It was noted that he had experienced 
episodic bronchitis in the past, but was not currently on any 
medication for a respiratory condition.  He reported that he 
had been exposed to noxious fumes while cutting down a metal 
structure in service, and said that he was seen on many 
occasions during service with lung complaints.  He said that 
he had used tobacco since he was 17 and had smoked for at 
least 31 years.  He indicated that he currently had to go to 
the doctor at least once a year with chest tightness and 
coughing.  These episodes were usually labeled as acute 
bronchitis, and subsided after being treated with 
antibiotics.  It was noted that he had no history of 
respiratory failure, chronic pulmonary thromboembolism, 
ankylosing spondylitis, or pulmonary malignancy.  He said he 
had never been incapacitated or hospitalized because of his 
lungs.  X-rays taken were essentially negative with no active 
disease shown.  Following physical examination and testing, 
the examiner's diagnoses were tobacco use disorder and no 
clinical evidence of a chronic respiratory disorder.  The 
examiner opined that treatment provided during military 
service did not constitute or define a chronic respiratory 
problem, and he currently did not have any chronic 
respiratory diagnosis.    

In an undated lay statement, the veteran's wife indicated 
that he had a respiratory problem, and was treated for 
respiratory infections while he was in the military.

Upon review of the evidence above, the Board finds that 
service connection for a respiratory disorder is not 
warranted.  A chronic respiratory disorder is not shown 
during service, and there is no currently diagnosed 
respiratory disorder.  In the absence of proof of present 
disability there can be no valid claim.  Degmetich v. Brown, 
104 F.3d 1328 (1997).  While the veteran claims that he has a 
respiratory disorder which is related to his military 
service, the veteran is a layman, and as such has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board finds that there is no competent medical 
evidence of record which establishes that the veteran 
currently has a respiratory disorder which is related to his 
military service.     

The Board concludes that a respiratory disorder was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection 
for a respiratory disorder, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Service connection for hearing loss

Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, which become 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The Board notes that the veteran did not have combat service, 
and thus the provisions of 38 U.S.C.A. § 1154, concerning 
service connection for disabilities related to combat, are 
inapplicable.

The veteran's service medical records do not show hearing 
loss under 38 C.F.R. § 3.385 at either the time of his 
entrance examination or the time of his separation 
examination.  His entrance examination dated in July 1973 
shows puretone decibel thresholds in the right ear, at the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, were 0, 
5, 5, 5, and 5 decibels, respectively, with puretone decibel 
thresholds in the left ear, at the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz, being 5, 5, 5, 5, and 5 decibels, 
respectively.  His April 1981 separation examination shows 
puretone decibel thresholds in the right ear, at the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, were 0, 
0, 0, 0, and 0 decibels, respectively, with puretone decibel 
thresholds in the left ear, at the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz, being 10, 0, 0, 10, and 0 
decibels, respectively.  A hearing test performed in June 
1977 at the time of re-enlistment shows puretone decibel 
thresholds in the right ear, at the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz, were 10, 10, 10, 0, and 5 
decibels, respectively, with puretone decibel thresholds in 
the left ear, at the frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz, being 15, 10, 5, 10, and 0 decibels, 
respectively.  Hearing loss is also not shown within one year 
of separation from service, as required for presumptive 
service connection.  

Moreover, hearing loss tests since service as well as the 
veteran's most recent VA examination also do not show hearing 
loss disability.  At his January 2004 VA examination, 
puretone decibel thresholds in the right ear, at the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, were 
15, 10, 15, 20, and 20 decibels, respectively, with an 
average threshold of 16 decibels for these five frequencies.  
Right ear speech discrimination, using the Maryland CNC Test, 
was 98 percent.  The puretone decibel thresholds in the left 
ear, at the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz, were 15, 15, 10, 25, and 25 decibels, respectively, 
with an average threshold of 19 decibels for these five 
frequencies.  Left ear speech discrimination, using the 
Maryland CNC Test, was 98 percent.  The examiner indicated 
that the veteran's hearing was within normal limits 
bilaterally.  As a current hearing loss disability as defined 
in 38 C.F.R. § 3.385 is not shown, service connection for 
bilateral hearing loss is not warranted and the claim must be 
denied.  See Degmetich, supra.

The weight of the credible evidence demonstrates that the 
veteran currently does not have a hearing loss disability.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.     

IV.  Service connection for tinnitus

The veteran's service medical records show no indication of 
complaints of or diagnosis of tinnitus.  Likewise, post-
service medical records also show no indication of complaints 
of or diagnosis of tinnitus.

At his December 2000 hearing, the veteran testified that he 
first noticed ringing in his ears approximately one year 
after he left service.  He said the condition had become 
worse, and was especially bothersome when it was quiet and at 
night.  He said he was not treated for this during service, 
and had mentioned it periodically after service when he was 
given hearing tests.  He indicated that he had constant 
ringing in both ears, and that it was always a high pitch.  
He said he was not currently seeing anyone for the condition.

At a January 2004 VA audio examination, the veteran reported 
experiencing a constant high-pitched ringing with onset a 
couple of years after military service.  It was noted that he 
had a history of military noise exposure from aircraft 
engines on the flight line, and a history of occupational 
noise exposure from heavy equipment at the Red River Army 
Depot and previously with maintenance equipment.  He denied 
recreational noise exposure.  The examiner stated that it was 
possible that tinnitus was the result of military noise 
exposure, but there was insufficient information available to 
determine the etiology without resorting to speculation.  The 
examiner opined that because the claims file revealed no 
documentation of tinnitus, it was not possible to determine 
the etiology of tinnitus without speculating.

Upon review of the above evidence, the Board finds that 
service connection for tinnitus is not warranted.  The 
negative service medical records and the large gap of time 
after service without any contemporaneous documentation of 
tinnitus is persuasive evidence that any current condition is 
not related to service.  The veteran has reported that he 
first noticed ringing in his ears after service.  Moreover, 
there is no competent medical evidence of record which 
relates any current tinnitus to service.  The 2004 VA 
examiner's opinion only indicates the possibility of a link 
between claimed service noise exposure and current tinnitus 
and thus is speculative in nature (as the examiner herself 
admits), and does not state that any current condition is 
affirmatively caused by in-service noise exposure.  It should 
be noted that even the reasonable doubt doctrine does not 
permit service connection based on pure speculation.  See 
38 C.F.R. § 3.102.  The only evidence relating any tinnitus 
to the veteran's period of service is his own assertions.  As 
a layman, he has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu, supra.  In 
the absence of competent medical evidence relating tinnitus 
to military service, service connection for the condition is 
not warranted.

The weight of the evidence demonstrates that any tinnitus 
began after service and was not caused by any incident of 
service.  The condition was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection for tinnitus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.



ORDER

Service connection for a respiratory disorder is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



                     
______________________________________________
Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


